Title: From John Adams to John Jay, 16 June 1787
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square, London June 16. 1787
          
          Inclosed is a Copy of the Translation from the Dutch into English, of the Contract, entered into by me in behalf of the United States by Virtue of their Full Power for a Million of Guilders. This Measure became absolutely neccessary, to prevent the total Ruin of their Credit, and the greatest Injustice, to their former Creditors, who are possessed of their Obligations: for the failure in Payment of the Interest, but for one day, would in holland cause those Obligations to depreciate in their Value like Paper Money.
          It is of great Importance that this Contract Should receive a prompt Ratification in Congress, and be retransmitted to Amsterdam as soon as possible. Whether this Loan may not enable Congress, or their Board of Treasury, to raise the Credit of their own Paper at home in some degree, is for them to consider. and whether the Board of Treasury may not purchase Produce to Advantage and contract to have it delivered free of all Risque & Charges at Amsterdam, and pay for it in Bills of Exchange I know not.— If they do this I Should Advise them to Send one Cargo to the House of Willinks, and another to the House of Vanstaphorsts, instead of consigning the whole jointly to both Houses. This would not only excite an Emulation between the two Houses, to make the most Advantage for the Interest of the United States: but would prevent delays and other Inconveniences, which must arise from two Houses meeting to consult and dispose of a Vessell and Cargo.
          As the Brokers, or Money Lenders, were pleased to insist upon

my Signature to all the Obligations, I was obliged to make a Tour to Amsterdam, for that Purpose, and happened to enter the City the Day after the First Riots, which continued two nights while I was there.— The Proceedings of the Prince of Orange, have at last brought on a Crisis, and the English are holding out an Appearance, as they thought it possible they might be obliged to take a Part in it.— if no foreign Power interferes, the Patriotic Party, is so much Stronger than the other, that I think the Prince must give Way, in the principal Points in Controversy. if any one foreign Power interferes, many others must follow the Example. This being well known and France and England, weary of War for the present, I hope the Dutch will be left alone to Settle their own Disputes.
          With great Respect I have the Honour / to be, dear Sir your most obedient and / most humble servant
          
            John Adams
          
        